Citation Nr: 1144582	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial compensable rating for a solitary pulmonary nodule in the left lung.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's left lung nodule is productive of no significant impairment; pulmonary function testing has disclosed that the Veteran's Forced Expiratory Volume in one second (FEV-1) is 102 percent of predicted and a FEV-1/Forced Vital Capacity (FVC) is 102 percent of predicted.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for a solitary pulmonary nodule of the left lung are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Codes 6600, 6820 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran participated in the VA Benefits Delivery at Discharge Program and was provided all required notice prior to the initial adjudication of the claim in August 2007.

In addition, pertinent VA treatment records have been obtained and the Veteran was afforded an appropriate VA examination in May 2007.  The Board notes there has been no allegation by the Veteran or his representative that his lung disability has worsened since that examination.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  

The Veteran is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6820, for benign neoplasms of the respiratory system.  Under Diagnostic Code 6820, evaluation is conducted using the appropriate respiratory analogy.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6600 for rating chronic bronchitis, a 10 percent rating is warranted if Forced Expiratory Volume in one second (FEV-1) is 71-to 80-percent predicted value; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) is 71 to 80 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66-to 80-percent predicted.  

The Board also emphasizes that post-bronchodilation PFT results are to be used in evaluating the severity of the lung disease under the Schedule.  61 Fed. Reg. 46,720, 46, 723 (Sept. 5, 1996), effective October 7, 1996 (See explanatory comments in the Federal Register in response to a comment recommending that VA specify that pulmonary function be tested before bronchodilatation in order to reflect ordinary conditions of life; VA disagreed, commenting "The American Lung Association/American Thoracic Society Component Committee on Disability Criteria recommends testing for pulmonary function after optimum therapy.  The results of such tests reflect the best possible functioning of an individual and are the figures used as the standard basis of comparison of pulmonary function.  Using this standard testing method assures consistent evaluations.").

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

By an August 2007 rating decision, the RO granted service connection for solitary pulmonary nodule of the left lung, and assigned a noncompensable rating, effective August 2007.  The Veteran appealed, asserting that his symptoms, including shortness of breath and chest pain, warrant a compensable disability rating.

The Veteran was afforded a QTC examination in May 2007.  The Veteran reported that a spot on his left lung was found in January 2006, and that it did not affect his body weight.  However, the Veteran did report symptoms of occasional night sweats, as well as pain and discomfort over the chest.  Examination revealed that breath sounds were symmetric, with no rhonchi or rales.  Expiratory phase was within the normal limits.  Pulmonary function tests (PFTs) revealed that FEV-1was 102 percent of predicted.  The examiner also stated that the FEV-1/FVC of 102 percent best represented the Veteran's current condition.  The examiner noted that the Veteran provided a good effort in the testing and that there was no discrepancy between the PFT findings and the clinical examination.  A DLCO was not performed as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  Chest X-rays were normal.  The examiner provided a diagnosis of solitary pulmonary nodule.

Post service VA treatment records dated from May to December 2007 document no treatment for a respiratory disability.  

Based on the medical evidence, the Board finds that the Veteran's service-connected solitary pulmonary nodule of the left lung does not warrant a compensable rating.  While the Veteran complained of shortness of breath and left-sided chest pain, there is no clinical evidence showing that his pulmonary nodule is productive of any functional impairment.  As discussed above, PFTs revealed FEV-1 of 102 percent predicted and a FEV-1/FVC of 102 percent predicted.  These results do not warrant a compensable rating under the schedular criteria.  Although DLCO was not performed on the QTC examination, the examiner properly explained why such testing was not required in this case.  See 38 C.F.R. § 4.96(d)(2).  Moreover, the VA treatment records do not document any impairment due to the service-connected disability.  Therefore, the Board concludes that the disability is properly rated as noncompensably disabling under the schedular criteria.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, the evidence fails to show that the service-connected disability is productive of any significant functional impairment.  Therefore, the Board has concluded that referral of the claim for extra-schedular consideration is not in order.

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is inapplicable to this claim because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for a solitary pulmonary nodule of the left lung is denied.


REMAND

The Veteran contends that he has bilateral hearing loss related to his active service.  

The Board notes that in-service noise exposure has been conceded based on the service personnel records confirming that the Veteran was assigned as an Amphibious Assault Vehicle crewman with associated noise exposure, and further notes that the RO granted service connection for tinnitus based on the Veteran's in-service noise exposure.   

The Board notes that pre-discharge audiological testing performed in April 2007 showed a significant change in the Veteran's hearing when compared with baseline testing performed in August 2003.  Additionally, the April 2007 audiological testing showed a hearing loss disability under 38 C.F.R. § 3.385.

However, QTC audiological testing performed approximately one month later in May 2007 showed hearing within the normal limits and Maryland CNC speech recognition scores of 100 percent.  The Veteran has continued to complain of hearing loss.

Given the discrepancy between the April 2007 audiological testing and the May 2007 QTC examination, the evidence currently of record is insufficient for the Board to determine whether the Veteran currently has a hearing impairment to qualify as a disability for VA purposes.  Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine if he has a hearing loss disability and if so, whether the disability is etiologically related to his active service.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA audiological examination with audiometric studies, to determine the whether he has sufficient hearing impairment to qualify as a disability and if so, to determine if the disability is related to his active service.  The Veteran's claims files must be made available to and reviewed by the examiner.  

If the Veteran is found to have hearing loss disability, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the hearing loss is etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The rationale for all opinions expressed must also be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


